ON REMAND FROM THE ALABAMA SUPREME COURT
PATTERSON, Judge.
This cause was remanded by the Alabama Supreme Court for consideration in light of Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989). The judgment of the circuit court is affirmed, because the issue raised by appellant concerning the seizure of contraband lacks merit. Appellant’s issues concerning the trial court’s failure to charge the jury on his constitutional right not to take the stand and the trial court’s failure to answer a question from the jury during its deliberations are procedurally barred because appellant made no objection at trial.
AFFIRMED.
All Judges concur.